DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
As a followup to the phone interview record mailed 7/08/22, applicant requested, on 8/4/22, that an office action  be mailed to allow time to consider the new reference.

The indicated allowability of claims 26 and 46 as amended to include the limitation of claim 30 is withdrawn in view of the newly discovered reference(s) to Haskell US Patent No. 4,300,161. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-27, 33-35, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nentwig et al US Patent Application Publication No. US20160181995 A1 in view of Gebeyehu et al WIPO Publication No.  WO 2018/187245 A1 further in view of Haskell US Patent No. 4,300,161.
As per claim 26, Nentwig et al discloses a transmitter (fig. 1, 110 and fig. 2A), comprising: a bus system comprising at least two bus lines (see fig. 2A, the plurality of lines at the input of the switch 220, are considered as the claimed bus system, that may include any “number of input lines” (specification para. 0027) (one skill in the art would know that such number would also include “2 or more”); an envelope tracking circuit coupled to the at least two bus lines (envelope tracking 226A is coupled to the input lines via switch 220) ; and a plurality of power amplifiers (228A and 228B), wherein at least a first one of the plurality of power amplifiers (228A), while in active state (conducting)  (the input signal from 250 is shown driving the amplifier 228B via 224A), is configured to selectively couple its input to the one of the at least two bus lines  (note output of the switch 220 that connect the input line to the  input of the PA) which is supplied with a supply voltage  (output of the detector 226A is a supplied voltage Vin ) by the envelope tracking circuit 226A  that is based on an envelope of a signal related to a first radio frequency signal received by the first one of the plurality of power amplifiers (the signal at the output of 250 is an RF signal (note abstract)). However, it fails to teach the envelope tracking is based on the envelope of a baseband signal. It also fails to teach  a filter coupled between the envelope tracking circuit and each of the plurality of the at least two bus lines. Gebeyehu et al discloses a similar apparatus and further teaches (fig. 2C and fig. 3) an envelope tracking is based on the envelope of a baseband signal (see output of 34 that is indirectly connected to 30 and abstract). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Nentwig et al as a baseband processing would require a less complex circuitry and would result in cost reduction. Haskell teaches the additional limitation of a filter (160) coupled between the envelope detector ( tracking) circuit (170 and each of the plurality of the at least two bus lines (notes the plurality of terminal 111-11N). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Nentwig et al in order to remove noise from the signals so that the signal integrity can be preserved resulting in an efficient use of the bandwidth  (as partly taught by Haskell, abstract, line 2).
 	As per claim 27, as evidence by US 5,256,987 (para. Bridging col. 2 and col. 3), it is generally known in the art to decouple (disconnect) an amplifier from a circuit when in the in active state. Therefore, it would have been obvious to one skill in the art to disconnect one of the amplifiers of Nentwig et al from the apparatus when inactive in order to reduce power consume by the inactive PA to zero.
	As per claim 33, as evidence by US20140009226 A1, para. [0041], two or more amplifiers can be active simultaneously. Therefore, it would have been obvious to configure Nentwig et al to activate two or more of the amplifiers at the same time in order to allow for MIMO communications as generally known in US20140009226 A1, para. [0041].
 	As per claim 34, Nentwig et al  teaches providing  any “number of input lines” (bus lines) (specification para. 0027) (one skill in the art would know that such number would also include “3 or more”).
	As per claim 35, as evidence by US6,064,260 (fig. 1) it is known to provide a number of bus lines smaller than the number of the power amplifiers (As shown in fig. 1 of 6,064,260, a signal line (bus) feeds 3 separate amplifiers). Therefore, it would have been obvious to one skill in the art to provide more amplifiers than bus lines as less wire would have had the added benefit of producing a less complex system and less interference. 
As per claim 46, see rejection of claim 26.
 As per claim 47, see rejection of claim 27.
Claims 26 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henzler et al US 10,090,808 in view of Haskell US Patent No. 4,300,161.
As per claim 26, Henzler et al discloses a transmitter (fig. 1 and fig. 4), comprising: a bus system comprising at least two bus lines (see fig. 4, signal lines from 474 going to the multiplexers (muxes) 480 and 485, the plurality of lines at the input of the switch muxes 480 and 485, are considered as the claimed bus system; an envelope tracking circuit 140 coupled to the at least two bus lines (see fig. 1 and fig. 4) ; and a plurality of power amplifiers (PA1 and PA2), wherein at least a first one of the plurality of power amplifiers (PA1), while in active state (conducting), the switch selectively couples one of the line to the amplifier input  which is supplied with a supply voltage  (see fig. 4 ) by the envelope tracking circuit 140 that is based on an envelope of a signal  (output of 150) related to a first radio frequency signal received by the first one of the plurality of power amplifiers (note input to circuit 120). However, it fails to teach  a filter coupled between the envelope tracking circuit and each of the plurality of the at least two bus lines.  Haskell teaches the additional limitation of a filter (160) coupled between the envelope detector ( tracking) circuit (170 and each of the plurality of the at least two bus lines (notes the plurality of terminal 111-11N). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Nentwig et al in order to remove noise from the signals so that the signal integrity can be preserved resulting in an efficient use of the bandwidth (as partly taught by Haskell, abstract, line 2).
As per claim 46, see claim 26.
Allowable Subject Matter
Claims 28, 29, 31, 32, 36,  and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 37-45, 49 and, 50 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 26 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633